Name: Commission Regulation (EEC) No 2045/90 of 18 July 1990 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  chemistry
 Date Published: nan

 19 . 7 . 90 Official Journal of the European Communities No L 187/21 COMMISSION REGULATION (EEC) No 2045/90 of 18 July 1990 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reimposed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 hereto, Having regard to Council Regulation (EEC) No 3606/89 of 20 November 1989 establishing ceilings and Commu ­ nity supervision for imports of certain products origina ­ ting in Yugoslavia (2), and in particular Article 1 thereof, Whereas the abovementioned Protocol 1 and Article 1 5 of the Cooperation Agreement provide that the products listed in the Annex are imported exempt of customs duty into the Community, subject to the ceilings shown, above which the customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached those ceilings ; HAS ADOPTED THIS REGULATION : Article 1 From 22 July to 31 December 1990, the levying of customs duties applicable to third countries shall be reim ­ posed on imports into the Community of the products listed in the Annex, originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 41 , 14. 2. 1983, p. 2 . V) OJ No L 352, 4. 12. 1989, p . 1 . No L 187/22 Official Journal of the European Communities 19 . 7. 90 ANNEX Order No CN code Description of goods Ceiling 01.0140 7004 7004 10 7004 10 30 7004 10 50 7004 10 90 Drawn glass and blown glass, in sheets, whether or not having an absorbent or reflecting layer, but not otherwise worked  Glass, coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer :   Antique glass   Horticultural sheet glass   Other 7004 90 7004 90 50  Other glass :   Antique glass 7 498 tonnes 7004 90 70   Horticultural sheet glass   Other, of a thickness : \ 7004 90 91    Not exceeding 2,5 mm I 7004 90 93    Exceeding 2,5 mm but not exceeding 3,5 mm 7004 90 95    Exceeding 3,5 mm but not exceeding 4,5 mm 7004 90 99    Exceeding 4,5 mm i Ceiling : (b) for products covered by Article 1 ( 1 ) (b) 02.0075 (7) 6106 10 00 6106 20 00 6106 90 10 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted of wool, cotton or man-made fibres (b) 528 000 pieces 6206 20 00 6206 30 00 6206 40 00